                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES ALFRED SMITH, JR.,

        Plaintiff,                               JUDGMENT IN A CIVIL CASE

v.                                                        18-cv-373-bbc

RONALD K. MALONE and JON E.
LITSCHER,

        Defendants.




      This action came for consideration before the court with District Judge
Barbara B. Crabb presiding. The issues have been considered and a decision has been
rendered.



        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.

             /s/                                                10/03/2018

            Peter Oppeneer, Clerk of Court                        Date
